        Case 4:20-cr-00057-BMM Document 25 Filed 03/05/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 20-57-GF-BMM

                         Plaintiff,
                                              ORDER
           vs.

 ROBERT ARTHUR WING JR.,

                         Defendant.



      Pending before the Court is the unopposed motion of the United States

Attorney to dismiss the indictment without prejudice pursuant to Fed. R. Crim. P.

48(a). For good cause, IT IS ORDERED that the indictment is DISMISSED

WITHOUT PREJUDICE. IT IS FURTHER ORDERED that all pending

deadlines, the suppression hearing, and the trial are VACATED.

      DATED this 5th day of March, 2021.




                                         1
